Title: To John Adams from James Sullivan, 16 December 1786
From: Sullivan, James
To: Adams, John


     
      My Dear Sir
      Hartford December 16th 1786
     
     I have neglected writing to you perhaps more than I Should have done had I not supposed that your Numerous correspondents had become a burden to you. indeed our Country has afforded but little lately to write upon.
     I have been here seventeen days on a mission to settle by a way of Compromise with the State of N York a Controversy between our Commonwealth and them respecting the Western Territory the business was concluded yesterday excepting the Sending of the parchment which is now engrossing and will be compleated today.
     N York cedes to the Commonwealth a tract of Territory bounded begining on Pensylvania Line Eighty Two miles from the N E Corner of that State thence running due north to Lake ontario and into the Lake to the British dominions then by the British Dominions through the Waters of Niagara and Lake Erie to a meridian passing through the Northwest corner of Pensylvania, then on the Line of that state to the beginning New York having one mile on the East Side of the Straight of Niagra and Parrell thereto, which includes the Forts. Masstts. has also 240,000 acres in the Forkes of the Susquehannah. N York has the Jurisdiction of the Whole. not to lay any Tax on the Land while ungranted by this Commonwealth: nor to tax

their Grantees till fifteen years after the Date of their Grants— All Grants to be recorded in the secretaries office of the Commonwealth, and we to march any armies necessary to Treaties with the Indians &c the Waters of the Two Lakes to be navigable by the Citizens of both States in common. The Tract Ceded to us exclusive of Waters is Six millions of acres or near seven. we were in fact glad to be excused from holding the Jurisdiction because the Country is too remote to be Governed by us and if we Colonized they would soon unite with the Wyoming people & revolt.
     we make a poor hand indeed of Governing the state as it is now. Insurgents are every day attacking and Stopping our Courts of Justice. some of the ring leaders have been lately taken by Coupe D main but the Government has neither learning ability energy or honesty the Legislature is parlementem indoctum compleatly the whole Tribe of Lawyers is excused from seats, and they have Scarcely a man who has Courage and ability to pen a useful act. the year has been spent in attempts to destroy the Men of the black robe and to lessen the numbers and expence of Lawsuits, to which purpose a variety of acts have been passed which make us the ridicule of the whole union. while the Doctors are only encreasing the malady they wish to cure; our G. has no Legal Ideas he wishes to do well but the path not being plain he is affraid to act and yet dares not to refuse. Laws are made altering the nature of private Contracts and rendering property totally insecure. this, while it disaffects all who have Supported the Government does by no means conciliate the affections of the Insurgents who have for their object being released from all Debts and Taxes without paying either.
     The Fœderal Government is Still weaker and we dare not try to compel a compliance with the requistions of Congress in any of the States. our old Whigs are all now talking very Seriously of a change of System. they consider these seperate sovereignties as insupportable and quite incompatible with a general Government. Congress are raising a small Trove which I consider as the beginning of a Standing army and am sorry to say that all our fine Spun ideas of Democratical Governments being founded in the Virtue of the people are vanished & that we find the americans like other people obliged by force only to yield obedience to the Laws. our Constitution with regard to the Militia has nearly ruined us. in N Hampshire where the officers are appointed by the president of the State they have quelled their rebellions with ease and dispatch.
     As you frequently see that great and good man Doctor Price pray

remember me to him. I Shall soon write him. and make my Compliments agreeable to your Lady and Famaly.
     I am Sir with the Most unfeigned Friendship your Most obedient Humble Servant
     
      James Sullivan
     
    